          Case 1:19-cv-02498-JGK Document 40 Filed 11/18/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


NSC Investment, LLC and TGC/Korea Operating,                 Civil Action No. 19-CV-02498 (JGK)
LLC

                       Plaintiffs,

       -v-

POSCO Engineering & Construction Co., Ltd.,

                       Defendant.

     PLAINTIFFS' NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE
     EXHIBIT 4 TO THE DECLARATION OF TATIANA SAINATI UNDER SEAL

       Plaintiffs NSC Investment, LLC and TGC/Korea Operating, LLC (collectively, "Gale"),

respectfully move this Court for leave to file Exhibit 4 to the Declaration of Tatiana Sainati under

seal in the above-captioned case.

       Exhibit 4 contains confidential information that is not available to the public. Specifically,

Exhibit 4 is Defendant POSCO Engineering & Construction Co., Ltd. 's Answer and Counterclaim

under the Rules of the International Chamber of Commerce ("ICC"). The contents of this Answer

must be treated as confidential until the parties have the opportunity to establish rules governing

the confidentiality of the arbitration proceedings before the ICC tribunal. Gale expects that,

consistent with frequent practice in the international arbitration context, the parties will agree to

keep at least certain aspects of the arbitral proceedings confidential, including this Answer.

       WHEREFORE, Gale respectfully requests that this Motion be granted, and that Exhibit 4

to the Declaration of Tatiana Sainati be filed under seal.

                                                             APPLICATION GRANTED



                                         II/;zoJi, _
                                                      C::l!Jt      ;f/~ •.
                                                         ~ n G. Koeltl, U.S.D.J.

                                                  1
         Case 1:19-cv-02498-JGK Document 40 Filed 11/18/19 Page 2 of 2



November 18, 2019                                          Respectfully submitted,

                                                           /s/ Rebecca Fiebig
                                                           Rebecca Fiebig (Bar No. RPI 982)
                                                           Gregory M. Williams
                                                           Tatiana Sainati
                                                           Douglas C. Dreier
                                                           Martha G. Vazquez
                                                           Hyok Chang
                                                           WILEY REIN LLP
                                                            1776 K Street NW
                                                           Washington, DC 20006
                                                           gwilliams@wileyrein.com
                                                           Phone:202-719-7593
                                                           Facsimile: 202-719-7049

                                                           Counsel for Plaintiffs

                                  CERTIFICATE OF SERVICE
        I hereby certify that, on November 18, 2019, a true and correct copy of the foregoing was
filed and served electronically through the Court's CM/ECF system.
                                                             /s/ Rebecca Fiebig
                                                             Rebecca Fiebig




                                                2
